Exhibit 10.13

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

                THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT is made effective as
of February 6, 2006, by and between Duratek, Inc., a Delaware corporation (the
“Company”) and the undersigned (“Employee”).

 

Recitals:

 

A.            Employee and the Company entered into an employment agreement
effective as of June 3, 2002 (the “Employment Agreement”); and

B.            Employee and the Company wish to amend the terms of the Employment
Agreement in this Agreement.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Employee
acknowledges, the Company and the Employee, intending to be legally bound,
hereby agree that the Employment Agreement is hereby amended in the following
respects:

1.             The first sentence of section 2 entitled “Duties” is hereby
amended and restated in its entirety to read as follows:

 

                                “During the Term, Employee shall serve as Senior
Vice President (hereinafter, “Senior Vice President”) of the Company and shall
report to, and have those duties, responsibilities, and authority assigned to
him from time to time by, the Chief Executive Officer of the Company
(hereinafter, the “CEO”) or the CEO’s designee; provided, further, that all
determinations that may be made by the CEO under this Agreement may also be made
by the CEO’s designee.”

 

2.             A new sentence is added to the end of section 8(e) to read as
follows:

 

                                “Notwithstanding anything in this Section 8(e)
to the contrary, this Section 8(e) shall not apply to a termination of the
Employee’s employment that occurs within twelve (12) months after a Change of
Control.”

 

3.             Amendment and Waiver.  The provisions of this Amendment may be
amended and waived only with the prior written consent of the parties hereto.

 

 

--------------------------------------------------------------------------------


 

4.             Complete Agreement.  The Employment Agreement, as amended by this
Amendment, contains the entire agreement and understanding between the Company
and Employee with respect to Employee’s employment and supersedes all employment
agreements, whether written or oral, relating to Employee’s employment with the
Company.

 

5.             Effect of the Amendment on Employment Relationship.  Nothing in
this Amendment shall be construed as conferring upon the Employee any right to
continue in the employ of (or otherwise provide services to) the Company, or to
limit in any respect the right of the Company to terminate the Employee’s
employment or other relationship with the Company at any time.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

 

DURATEK, INC.

 

 

By:

 

/s/ Robert E. Prince

 

Robert E. Prince

 

President/CEO

 

 

Agreed and Accepted:

 

 

 

By:

 /s/ Regan E. Voit

 

 

 

 

NAME: Regan E. Voit

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------